DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 24 May 2019.
Claims 1-10 are currently pending and have been examined.
This action is made NON-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108201746, filed on 1 February 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 24 May 2019 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the engaging member in the form of a rod (Claim 10) must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Specification
The disclosure is objected to because “accommodating trough 12” in line 3 of Paragraph 0021 should read --accommodating trough 13--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray (US 2012/0321374 A1)
	With respect to Claim 1, Ray (Figs. 3-18) discloses a universal socket structure (20), comprising:
a female seat (21), the female seat being hollow, one end of the female seat being defined as a coupling end (212), another end of the female seat being defined as a receiving end (211), the coupling end (212) being recessed to form an accommodating trough (212), two opposite 
a joint member (22), having one end formed with a spherical head (221), two opposite sides of the spherical head (221) being provided with a pair of protrusions (223) integrated with an outer periphery of the spherical head, the spherical head (221) of the joint member being accommodated in the accommodating trough (212) of the female seat (21), the protrusions (223) being accommodated in the grooves (213), respectively; and
at least one engaging member (24), disposed in the coupling portion (214) of the female seat (21), the engaging member (24) being movable from the coupling portion toward the accommodating trough (212) for engaging the spherical head (221).
With respect to Claim 2, Ray (Figs. 3-18) discloses the limitations set forth in Claim 1 and that an elastic member (23) is disposed in the accommodating trough (212) of the female seat (21) for pushing and supporting the spherical head (221) to engage with the engaging member (24).
With respect to Claim 3, Ray (Figs. 3-18) discloses the limitations set forth in Claim 1 and that the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), an annular buckle (25) is fitted on the female seat (21), when the annular buckle is fitted on the female seat, the annular buckle (25) pushes the engaging member (24) to move laterally toward the accommodating trough (212) so that the engaging member (24) partially extends to the accommodating trough (212) for holding the spherical head (221).
With respect to Claim 7, Ray (Figs. 3-18) discloses the limitations set forth in Claim 1 and that the protrusions (223) are in the form of cylindrical posts integrated with the outer periphery of the spherical head (221).
With respect to Claim 9, Ray (Figs. 3-18) discloses the limitations set forth in Claim 1 and that the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), and the engaging member (24) is in the form of a ball. See Page 2, second column, lines 29-35, wherein the engaging member (24) can be in a form of a rod or a ball.
With respect to Claim 10, Ray (Figs. 3-18) discloses the limitations set forth in Claim 1 and that the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), and the engaging member (24) is in the form of a rod. See Page 2, second column, lines 29-35, wherein the engaging member (24) can be in a form of a rod or a ball.

Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (US 8,001,873 B2).
	With respect to Claim 1, Peng (Figs. 2-11) discloses a universal socket structure (20), comprising:
a female seat (21), the female seat being hollow, one end of the female seat being defined as a coupling end (212), another end of the female seat being defined as a receiving end (211), the coupling end (212) being recessed to form an accommodating trough (212), two opposite sides of the accommodating trough (212) being formed with a pair of grooves (213) extending along an axial direction of the female seat, the female seat (21) being formed with at least one coupling portion (214);
a joint member (22), having one end formed with a spherical head (221), two opposite sides of the spherical head (221) being provided with a pair of protrusions (224) integrated with an outer periphery of the spherical head, the spherical head (221) of the joint member being accommodated in the accommodating trough (212) of the female seat (21), the protrusions (224) being accommodated in the grooves (213), respectively; and
at least one engaging member (24), disposed in the coupling portion (214) of the female seat (21), the engaging member (24) being movable from the coupling portion (214) toward the accommodating trough (212) for engaging the spherical head (221).
With respect to Claim 2, Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that an elastic member (23) is disposed in the accommodating trough (212) of the female seat (21) for pushing and supporting the spherical head (221) to engage with the engaging member (24).
With respect to Claim 3, Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), an annular buckle (26) is fitted on the female seat (21), when the annular buckle is fitted on the female seat, the annular buckle (26) pushes the engaging member (24) to move laterally toward the accommodating trough (212) so that the engaging member (24) partially extends to the accommodating trough (212) for holding the spherical head (221).
With respect to Claim 4, Peng (Figs. 2-11) discloses the limitations set forth in Claim 3 and that the female seat (21) has an outer peripheral wall, the outer peripheral wall is formed with a limit shoulder (215), and the annular buckle (26) is fitted on the outer peripheral wall of the female seat (21) and abuts against the limit shoulder (215) via a spring (25).
With respect to Claim 7, Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that the protrusions (224) are in the form of cylindrical posts integrated with the outer periphery of the spherical head (221).
With respect to Claim 10, Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), and the engaging member (24) is in the form of a rod.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 2012/0321374 A1) and over Peng (US 8,001,873 B2).
	With respect to Claim 5, each of Ray (Figs. 3-18) and Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that each of the grooves (213) is a U- shaped groove and has a bottom surface and two side surfaces connected to the bottom surface, but fails to disclose that an angle between each of the two side surfaces and the bottom surface is greater than 90 degrees.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the angle between each of the two side surfaces and the bottom surface such that it is greater than 90 degrees, as such a modification involves only routine skill in the art. 
With respect to Claim 6, each of Ray (Figs. 3-18) and Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that each of the grooves (213) is a U- shaped groove and has a bottom surface and two side surfaces connected to the bottom surface, but fails to disclose that an angle between each of the two side surfaces and the bottom surface is less than 90 degrees.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the angle between each of the two side surfaces and the bottom surface such that it is less than 90 degrees, as such a modification involves only routine skill in the art. 
With respect to Claim 8, each of Ray (Figs. 3-18) and Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 but fails to disclose that the protrusions are in the form of polygonal posts integrated with the outer periphery of the spherical head.
However, Applicant is reminded that it has been held that modifying the shapes of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the shape of the protrusions formed on the spherical head of Ray and of Peng such that they are in the form of polygonal posts, as such a modification involves only routine skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 8,001,873 B2), as applied to Claims 1-4, 7, and 10, in view of Ray (US 2012/0321374 A1).
With respect to Claim 9, Peng (Figs. 2-11) discloses the limitations set forth in Claim 1 and that the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), and the engaging member (24) is in the form of a rod.
	Peng fails to disclose that the engaging member is in the form of a ball.
	However, Ray (Figs. 3-18) teaches a universal socket structure (20), comprising:
a female seat (21), the female seat being hollow, one end of the female seat being defined as a coupling end (212), another end of the female seat being defined as a receiving end (211), the coupling end (212) being recessed to form an accommodating trough (212), two opposite sides of the accommodating trough (212)  being formed with a pair of grooves (213) extending along an axial direction of the female seat, the female seat (21) being formed with at least one coupling portion (214);
a joint member (22), having one end formed with a spherical head (221), two opposite sides of the spherical head (221) being provided with a pair of protrusions (223) integrated with an outer periphery of the spherical head, the spherical head (221) of the joint member being accommodated in the accommodating trough (212) of the female seat (21), the protrusions (223) being accommodated in the grooves (213), respectively; and
at least one engaging member (24), disposed in the coupling portion (214) of the female seat (21), the engaging member (24) being movable from the coupling portion toward the accommodating trough (212) for engaging the spherical head (221),
wherein the coupling portion (214) is a through hole penetrating through a peripheral wall of the female seat (21), and the engaging member (24) can be in a form of a rod or a ball (see Page 2, lines 29-35 of the second column).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the engaging member of Peng such that it is in the form of a ball; Ray teaching rods and balls are equivalents known of engaging member in the art of socket structures.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.C./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678